Citation Nr: 1215463	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  08-29 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a lumbar spine disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1975 to February 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO), in which pertinent part, the benefit sought on appeal was denied. 

In June 2010, the Board confirmed the denial of the claim for service connection for a lumbar spine disorder.  The Veteran filed a timely appeal with the U.S. Court of Appeals for Veterans Claims (Court).  In a November 2011 Memorandum Decision, the Court vacated and remanded the Board's decision for further development in accordance with the instructions contained therein.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its November 2011 Memorandum Decision, the Court vacated the Board's June 2010 denial of the Veteran's claim for entitlement to service connection for lumbar spine disorder and remanded the appeal for further development.  Specifically, the Court remanded the matter for a new or clarified medical opinion.    

The Court found that the July 2007 VA examination report was inadequate because the VA examiner's impression of the Veteran's inservice lumbar spine injuries was not consistent with the express diagnoses reflected in the service treatment records and because the VA examiner did not provide an explanation for how he reached his impressions.  
 

The Court pointed out that the July 2007 VA examiner stated that a review of the service treatment records showed the Veteran "had several episodes while in the service in the late 1970s of having sprains over the lumbar area, which healed and resolved themselves."  The Court observed that none of the service treatment records refer to lumbar sprain, but they do reflect two incidents of lumbar strains as well as right flank contusion and low back pain.  The Court acknowledged that while the VA examiner could have merely committed a typographical error, the Court concluded that it was equally possible that the VA examiner simply disagreed with in-service diagnoses and for which a further explanation is required, or that the examiner simply misread the relevant service medical records.   

The Board has no discretion here and must comply with the Court's November 2011 instructions and remand this matter for clarification of the July 2007 VA examination findings.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the same examiner who prepared the July 2007 VA examination report to review the claims file, including the August 1976, September 1979, October 1980, June 1981 and February 1982 service treatment records (reflecting complaints of low back pain and include diagnosis of lumbar strain), as well as the Veteran's lay testimony, and to please clarify whether the current lumbar spine disorder identified on examination is related to service, to include the lumbar spine problems noted in the service treatment records.  

If the VA examiner disagrees with any of the express diagnoses shown in service, then he should state so and explain why so. 

Any opinion provided must include an explanation of the basis for the opinion.  The examiner is specifically asked to address the inservice lumbar spine problems recorded in August 1976, September 1979, October 1980, June 1981, and February 1982.  If the examiner is unable to render the above requested opinions, he should so state and specifically indicate the reasons why. 

If the VA examiner who provided the July 2007 VA examination is unavailable, schedule the Veteran for a new VA examination relating to his claim for service connection for lumbar spine disorder.  The complete claims file must be sent to any examiner for review in conjunction with this claim.  The examiner should be asked to identify any current low back disorder and to provide a medical opinion as to the likelihood that any current low back disorder diagnosed is related to any aspect of the Veteran's period of service.   

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  The RO/AMC must then readjudicate the claim and, thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


